Per Curiam.
Eules to show cause were allowed in these cases why writs of mandamus should not issue commanding the superintend*190ents of buildings in the city of Newark to- issue building permits to erect at Nos. 162-166 Mapes avenue and 168-170 Shephard avenue, in the city of Newark, a three-story brick apartment-house at each place containing upon the ground floor several stores. The building superintendent refused to issue such permits because it would be contrary to the provisions of the city zoning ordinance.
The facts are somewhat similar to those in the cases of E. and M. Land Co. v. Board of Adjustment, 4 N. J. Mis. R. 467, in which the refusal to issue a building permit to the prosecutor was set aside.
The judgments in those cases were affirmed by the Court of Errors and Appeals as No. 121 and No. 122 on January 31st, 1927. We think these cases are controlled by those cases. Hence, rules may be entered directing peremptory writs of mandamus to issue as prayed for.